--------------------------------------------------------------------------------

Exhibit 10.1
 
SUBSCRIPTION AGREEMENT


This subscription agreement (this “Subscription Agreement”) is made as of April
19, 2017, by and among the Investors identified on the signature pages hereto
(each an “Investor” and together “Investors”), and Edge Therapeutics, Inc., a
Delaware corporation (the “Company”), and the parties hereto agree as follows:


1.       Subscription


(a)       The Company has authorized the sale and issuance to the Investors of
up to an aggregate of 1,800,000 shares of common stock (each, a “Share” and
collectively, the “Shares”), par value $0.00033 per share, for a purchase price
of $10.00 per Share (the “Purchase Price”).


(b)       The offering and sale of the Shares (the “Offering”) is being made
pursuant to (i) an effective Registration Statement on Form S-3 (File No.
333-214196), as such Registration Statement may be amended and supplemented from
time to time (including pursuant to Rule 462(b) of the Securities Act (as
defined in Section 2(b) below) (the “Registration Statement”), filed by the
Company with the Securities and Exchange Commission (the “Commission”),
including the prospectus contained therein dated November 2, 2016 (the “Base
Prospectus”); (ii) if applicable, certain “free writing prospectuses” (as that
term is defined in Rule 405 under the Securities Act (as defined below)) that
have been or will be filed, if required, with the Commission and delivered to
the Investors on or before the date hereof, containing certain supplemental
information regarding the terms of the Offering and the Company; and (iii) a
Prospectus Supplement (the “Prospectus Supplement” and together with the Base
Prospectus, the “Prospectus”) containing certain supplemental information
regarding the Shares and the terms of the Offering and information that may be
material to the Company and its securities that was delivered to the Investors
and will be filed with the Commission. The Prospectus, together with the
documents incorporated by reference therein, are collectively referred to herein
as the “Disclosure Package.”


(c)       The Investors agree to purchase from the Company the number of Shares
set forth on the signature pages hereto for the aggregate Purchase Price set
forth below on the signature pages hereto on or before 5:00 p.m. Eastern Time on
April 19, 2017 (the “Commitment Date”), otherwise the Company shall have the
option to terminate this Subscription Agreement.


(d)       At the Closing (as defined in Section 2(a) below), the Company and the
Investors agree that the Investors will purchase from the Company and the
Company will issue and sell to the Investors, upon the terms and conditions set
forth herein, the number of Shares set forth on the signature pages hereto for
the aggregate Purchase Price set forth on the signature pages hereto. The
Investors acknowledge that the Offering is not being underwritten and that there
is no minimum offering amount.


(e)       This Subscription Agreement will involve no obligation or commitment
of any kind until this Subscription Agreement is accepted and countersigned by
or on behalf of the Company.


2.       Closing and Delivery of the Shares and Funds.


(a)       The completion of the purchase and sale of the Shares (the “Closing”)
shall take place at the offices of Dechert LLP, 1095 Avenue of the America, New
York, NY 10036 or such other location as the parties shall mutually agree on
April 21, 2017, or at such other time and location as the Company and the
Investors shall agree (the “Closing Date”).  At the Closing, (a) the Company
shall cause the Company’s transfer agent to deliver to each Investor, via
electronic book-entry in accordance with the instructions provided by such
Investor on the signature pages hereto, the number of Shares set forth on the
signature pages hereto, registered in the name of such Investor and (b) the
aggregate Purchase Price for the Shares as set forth on the signature pages
hereto will be delivered by or on behalf of such Investor to the Company.


(b)       The Company’s obligation to issue and sell the Shares to the Investors
and each Investor’s obligation to purchase the Shares from the Company shall be
subject to: (x) no stop order suspending the effectiveness of the Registration
Statement or any part thereof, or preventing or suspending the use of the Base
Prospectus or the Prospectus or any part thereof, shall have been issued and no
proceedings for that purpose or pursuant to Section 8A under the Securities Act
of 1933, as amended (the “Securities Act”), shall have been initiated or
threatened by the Commission and (y) the Financial Industry Regulatory Authority
shall have raised no objection to the fairness and reasonableness of the
arrangements made by the Company with Maxim Group LLC.
 

--------------------------------------------------------------------------------

3.       Representations, Warranties and Covenants of the Company. The Company
acknowledges, represents and warrants to, and agrees with, the Investors that:


(a)       The Company has the requisite right, power and authority to enter into
this Subscription Agreement, to authorize, issue and sell the Shares as
contemplated by this Subscription Agreement and to perform and to discharge its
obligations hereunder; and this Subscription Agreement has been duly authorized,
executed and delivered by the Company, and constitutes the valid and binding
obligation of the Company enforceable in accordance with its terms, except (i)
as may be limited by bankruptcy, insolvency, reorganization or other similar
laws relating to enforcement of creditors’ rights generally and by general
principles of equity and (ii) to the extent any indemnification or contribution
provisions contained therein may further be limited by applicable laws and
principles of public policy.


(b)       The Shares to be issued and sold by the Company to the Investors under
this Subscription Agreement have been duly authorized and the Shares, when
issued and delivered against payment therefor as provided in this Subscription
Agreement, will be validly issued, fully paid and non-assessable and free of any
preemptive or similar rights. The Registration Statement is effective under the
Securities Act and no stop order preventing or suspending the effectiveness of
the Registration Statement or suspending or preventing the use of the Prospectus
has been issued by the Commission and no proceedings for that purpose have been
instituted or, to the knowledge of the Company, are threatened by the
Commission. The Company, if required by the rules and regulations of the
Commission, proposes to file the Prospectus with the Commission pursuant to Rule
424(b) in relation to the sale of the Shares.  Other than with respect to
discussions regarding the Offering, the Company does not believe that it has
provided any confidential or proprietary information of the Company to the
Investors or any of their directors, officers, employees, agents or advisors.


(c) The execution and delivery of this Subscription Agreement and the
consummation of the transactions contemplated hereby will not (i) result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, any law, rule or regulation to which the Company or any
subsidiary is subject, or by which any property or asset of the Company or any
subsidiary is bound or affected, (ii) conflict with, result in any violation or
breach of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any right of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, lease, credit facility, debt, note,
bond, mortgage, indenture or other instrument or obligation or other
understanding to which the Company or any subsidiary is a party of by which any
property or asset of the Company or any subsidiary is bound or affected, or
(iii) result in a breach or violation of any of the terms and provisions of, or
constitute a default under, the Company’s certificate of incorporation, except
in the case of clauses (i) and (ii) such breaches, violations, defaults, or
conflicts which are not, individually or in the aggregate, reasonably likely to
result in a material adverse effect upon the business, properties, operations,
condition (financial or otherwise) or results of operations of the Company and
its subsidiaries, taken as a whole, or in its ability to perform its obligations
under the Subscription Agreement.


(d)       The Company shall, by 5:00 p.m. on the trading day immediately
following the date of pricing of the Offering, issue a press release disclosing
the material terms of the Offering, and issue a Current Report on Form 8-K
including the form of subscription agreement and an opinion of legal counsel as
to the validity of the Shares as exhibits thereto. The Company agrees that
neither the press release nor the Current Report on Form 8-K will contain the
identity of the Investors, unless agreed to by the Investors or otherwise
required by law or any regulatory agency that regulates the Company.


(e)          Except as set forth in the Prospectus Supplement, no brokerage or
finder’s fees or commissions are or will be payable by the Company or any of its
subsidiaries to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other person with respect to the transactions
contemplated by the Agreement. The Investors shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
persons for fees of a type contemplated in this section that may be due in
connection with the transactions contemplated by the Agreement.
 

--------------------------------------------------------------------------------

4.       Representations, Warranties and Covenants of the Investors. Each
Investor acknowledges, represents and warrants to, and agrees with, the Company
that:


(a)          At the time the Investor was offered the Shares, it was, and as of
the date hereof it is, either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act, (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act or (iii) a trust or other entity for which Muneer A. Satter serves as
trustee, investment advisor or manager and, in such capacity, has sole voting
and dispositive power over the Shares to be purchased by such trust or other
entity.


(b)          It has had the opportunity to review the Subscription Agreement
(including all exhibits and schedules thereto) and the Company’s filings with
the Commission and has been afforded the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Shares.


(c)       (i) If the Investor is outside the United States, it will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense and (ii) no
agent of the Company has been authorized to make and no such agent has made any
representation, disclosure or use of any information in connection with the
issue, placement, purchase and sale of the Shares, except as set forth in or
incorporated by reference in the Base Prospectus or the Prospectus Supplement or
as otherwise contemplated by this Subscription Agreement.


(d)       (i) The Investor has full right, power, authority and capacity to
enter into this Subscription Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Subscription Agreement, and (ii)
this Subscription Agreement constitutes a valid and binding obligation of the
Investor enforceable against the Investor in accordance with its terms, except
(a) as may be limited by bankruptcy, insolvency, reorganization or other similar
laws relating to enforcement of creditors’ rights generally and by general
principles of equity and (b) to the extent any indemnification or contribution
provisions contained therein may further be limited by applicable laws and
principles of public policy.


(e)       The Shares to be purchased by the Investor hereunder will be acquired
for the Investor’s own account, not as nominee or agent, and not with a view to
the resale or distribution of any part thereof in violation of the Securities
Act, and the Investor has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to the Investor’s right at all times
to sell or otherwise dispose of all or any part of such Shares in compliance
with applicable federal and state securities laws. If the Investor is an
affiliate of the Company (within the meaning of Rule 144 promulgated under the
Securities Act), the Investor acknowledges and understands that the Shares may
not be resold by the Investor unless such resale is registered under the
Securities Act or such resale is effected pursuant to a valid exemption from the
registration requirements of the Securities Act.


(f)          Nothing in this Subscription Agreement, the Prospectus, the
Disclosure Package or any other materials presented to the Investor in
connection with the purchase and sale of the Shares constitutes legal, tax or
investment advice. The Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of Shares.


(g)       The Investor has not directly or indirectly, nor has any person acting
on behalf of or pursuant to any understanding with the Investor, disclosed any
information regarding the Offering to any third parties (other than its legal,
accounting and other advisors) or engaged in any transactions in the securities
of the Company (including, without limitations, any short sales (as defined in
Rule 200(a) of Regulation SHO) involving the Company’s securities). The Investor
covenants that neither it nor any person acting on its behalf or pursuant to any
understanding with it will engage in any transactions in the securities of the
Company (including short sales) prior to the time that the transactions
contemplated by this Subscription Agreement are publicly disclosed.


(h)       The Investor’s signature page sets forth all securities of the Company
held or beneficially owned by such Investor as of the date hereof. Such Investor
does not hold or beneficially own any other securities of the Company, except as
indicated on the signature page hereto.
 

--------------------------------------------------------------------------------

5.       Miscellaneous.


(a)       Entire Agreement; Modifications. Except as otherwise provided herein,
this Subscription Agreement constitutes the entire understanding and agreement
between the parties with respect to its subject matter and there are no
agreements or understandings with respect to the subject matter hereof which are
not contained in this Subscription Agreement. This Subscription Agreement may be
modified only in writing signed by the signed by the Company and the Investors.


(b)       Survival. All representations, warranties, and agreements of the
Company and the Investors herein shall survive delivery of, and payment for, the
Shares purchased hereunder.


(c)       Counterparts. This Subscription Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and shall become effective when counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties need not sign the same counterpart. Execution may be made by
delivery of a facsimile or PDF.


(d)       Severability. The provisions of this Subscription Agreement are
severable and, in the event that any court or officials of any regulatory agency
of competent jurisdiction shall determine that any one or more of the provisions
or part of the provisions contained in this Subscription Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Subscription Agreement and this Subscription
Agreement shall be reformed and construed as if such invalid or illegal or
unenforceable provision, or part of such provision, had never been contained
herein, so that such provisions would be valid, legal and enforceable to the
maximum extent possible, so long as such construction does not materially
adversely affect the economic rights of either party hereto.


(e)       Notices. All notices or other communications required or permitted to
be provided hereunder shall be in writing and shall be deemed effectively given
(i) upon personal delivery to the party to be notified, (ii) when sent by
confirmed e-mail or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (iii) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (iv) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Company or the Investors, as applicable, at
the address for such recipient listed on the signature pages hereto or at such
other address as such recipient has designated by two days advance written
notice to the other parties hereto.


(f)       Governing Law. This Subscription Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Delaware without
regard to the choice of law principles thereof.


(f)       WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.


(g)          Headings. The headings of the various sections of this Subscription
Agreement have been inserted for convenience of reference only and will not be
deemed to be part of this Subscription Agreement.


(h)       Confirmation of Sale. Each Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Subscription Agreement
shall constitute written confirmation of the Company’s acceptance and agreement
to sell the applicable Shares to such Investor.


(i)          Fees and Expenses. Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Subscription Agreement. The Company
shall pay all transfer agent fees (including, without limitation, any fees
required for same-day processing of any instruction letter delivered by the
Company and any exercise notice delivered by the Investors), stamp taxes and
other taxes and duties levied in connection with the delivery of any Shares to
the Investors.
 

--------------------------------------------------------------------------------

(j)          Termination. This Subscription Agreement may be terminated by the
Investors, by written notice to the Company, if the Closing has not been
consummated on or before the Closing Date; provided, however, that no such
termination will affect the right of any party to sue for any breach by any
other party.


[Signature pages follow]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
effective as of the date first written above.
 

 
EDGE THERAPEUTICS, INC.
           
By:
     
Name:
     
Title: 
             
Address for notice:
         
Edge Therapeutics, Inc.
   
300 Connell Drive, Suite 4000
   
Berkeley Heights, NJ 07922
   
Attention: Chief Financial Officer
   
Email: bmarchio@edgetherapeutics.com
   
Facsimile: 908-790-1212
         
With copies to:
 
Edge Therapeutics, Inc.
300 Connell Drive, Suite 4000
Berkeley Heights, NJ 07922
Attention: General Counsel
Email: bmiddlekauff@edgetherapeutics.com
Facsimile: 908-790-1212
         
Dechert LLP
   
1095 Avenue of the Americas
   
New York, NY 10036
   
Attention: David Rosenthal
   
E-mail: david.rosenthal@dechert.com
   
Facsimile: (212) 698-0416
 



[Signature Page to Subscription Agreement]
 

--------------------------------------------------------------------------------

 
INVESTOR:
                 
(Print Name of Investor)
           
By:
     
Name:
     
Title:
             
Address for notice:
                           
Email:
             
Facsimile:
   



Number of Shares: _____________________________________
Purchase Price Per Share: $_____
Aggregate Purchase Price: _____________________________________


Employer Identification or Social Security Number: _______________________


Company Shares currently held by Investor: ____________________________


DWAC Delivery instructions for the Shares:


Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
 



DTC Participant Number: _________________________


Name of Account at DTC Participant being credited with the Shares:
 



Account Number at DTC Participant being credited with the Shares: 
________________________________


[Signature Page to Subscription Agreement]




--------------------------------------------------------------------------------